DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-1.7) in the reply filed on 05/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-2.8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
	Priority
Acknowledgment is made of applicant’s claim for domestic benefit to prior provision application (62591677) under 35 U.S.C. Section 119(e). MPEP 601.05(a) states: An application data sheet is a sheet or sheets, that may be submitted…in a nonprovisional application under 35 U.S.C. 111(a)…to claim priority to or the benefit of a prior-filed application under 35 U.S.C. 119... Domestic benefit information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required under 35 U.S.C. Section 119(e). However, applicant failed to complete the domestic benefit information in the ADS form as 
Claim Objections
Claim(s)  is/are objected to because of the following informalities: 
The dependent claims 1.1-1.7 are written in improper formatting. The numbering of claim “1.1, 1.2, …etc.” is improper. (see cited US Patent prior art for examples of the structural make-up of independent claims and dependent type claims and how they should be numbered accordingly.)
The start of the preamble of the dependent claims should start with “The” and reference the claimed system of claim 1. For example current claim 1.1 should be changed from “A high pressure aeroponics system in accordance with claim 1” to – The high pressure aeroponics nutrient delivery system in accordance with claim 1, further comprising”. 
Appropriate correction is required.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is 
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	Claim 1.4 recites “a mechanism for blocking nutrients solution from reaching the aforementioned orifices if the pressure is not high enough to generate mist” There is a lack of proper antecedent basis in the specification for the claimed subject matter. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
a mechanism for blocking nutrients solution from reaching the aforementioned orifices if the pressure is not high enough to generate mist
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-1.7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1, it is unclear whether the items listed as “1.1-1.7” are actually intended to be part of the independent clam 1 or are separate “dependent claims”.  Therefore the metes and bounds of the claims are not readily ascertained and therefore considered as 
Claim 1 and the limitations following from 1-1-1.7 are further all narrative in nature and should specifically claim those structural features that makes up the apparatus of the invention (again see cited US Patents for the formal on claiming structural features in a claim).  For the purposes of this examination, the limitations found in claims 1.1-1.7 are being interpreted as being “dependent claims” of claim 1. 
 	Claim 1.1 “the pressurized system”. There is a lack of antecedent basis. Additionally, it is not clear if this is referring to the high pressure aeroponic system or the closed loop fluid system.
	Claim 1.1 recites “the problematic standing water reserve”. There is a lack of antecedent basis.
	Claim 1.1 recites “the pump”. There is a lack of antecedent basis. 
	Claim 1.1 recites “a plant”. However, it is not clear how this is different from the plant already claimed in claim 1. 
Claim 1.2 recites “the aforementioned closed loop when more water is needed to reach pressure”. There is a lack of antecedent basis. Claim 1.2 dependent on claim 1 however, this recitation renders the claim vague and indefinite because the closed loop is mentioned in claim 1.1. Additionally does the system require “a closed loop” system or functioning as recited?

Claim 1.4 recites” the aforementioned orifices”. There is a lack of antecedent basis. Claim 1.2 dependent on claim 1 however, this recitation renders the claim vague and indefinite because the orifices are mentioned in claim 1.1.
Claim 1.5 recites “the aforementioned loop”. There is a lack of antecedent basis. Claim 1.1 dependent on claim 1 however, this recitation renders the claim vague and indefinite because the closed loop is mentioned in claim 1.1. Regarding claim 1.5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 1.6 recites “for draining the system”. However, it is not clear what is meant by this limitation. Is this implying that the whole system is drained or a particular component? 
	Claim 1.7 recites “the air” and “the root chamber”. There is a lack of antecedent basis. Claim 1.7 further recites “especially by means of the climate conditioning apparatus described in claim 2.” This renders the claim vague and indefinite because it is not clear what is being recited as part of the system. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim(s) 1.7  is(are) rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1.7 recites “especially by means of the climate conditioning apparatus describes in claim 2”. It is improper for a dependent claim to be dependent and require all the particulars of two independent claim. Additionally, claim 2 is withdrawn from consideration being the non-elected embodiment. Claim 2 is also vague and indefinite because it is only comprised on a preamble. Therefore, claim 1.7 is being examined as best understood. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means of cooling, heating, and exchanging the air” in claim 1.7 is being interpreted as the “air control components” as per page 13 of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 1.1, 1.3, 1.6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juncal et al. herein Juncal (US20150068122A1). 
	Regarding claim 1:

An improved variant of a high pressure aeroponics nutrient delivery system for plant cultivation, the improvement comprising: (abstract and figures)
	Regarding claim 1.1:
 Juncal teaches claim 1 and further teaches:
utilizing closed loop fluid system (Fig 10, para008, 0027-0028)
functioning by releasing a pressurized nutrient solution (“water/nutrient water”, para0020,0025) 
into small orifices to expel mist onto the roots of a plant, (Fig 7, openings of Ref 42, para0020, 0025 expel mist onto the root holes 47)
excess nutrient solution is then sensed and immediately returned to the pressurized system (Fig 10, Ref 52+72, para0026-0027)
by the pump instead of being stored in the problematic standing water reservoir used in traditional hydroponics and aeroponics systems. (Fig 10, Ref 84, para0026-0027)
	Regarding claim 1.3:
 Juncal teaches claim 1 and further teaches:
further comprising an apparatus for precisely pumping pure nutrients or other concentrated fluids into the aforementioned closed loop. (Fig 7, Ref 62+64, para0027)
Regarding claim 1.6:
 Juncal teaches claim 1 and further teaches:
further comprising a pressure release valve for draining the system. (Fig 7, Ref 24 +50, para0022+0026)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1.2, 1.4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juncal in view of Watson (CA2892131).
Regarding claim 1.2:
 Juncal teaches claim 1 and further teaches:
further comprising a water filtration system which feeds uncontaminated water into the aforementioned closed loop when more water is needed to reach pressure. (Fig 10, Ref 88+90+92+78+82, para0028)
Juncal is silent as to the water filtration system being a reverse osmosis filtration system. 
Watson teaches:
 a high pressure aeroponics nutrient delivery system (abstract and figures)
Comprising a reverse osmosis filtration system which feeds uncontaminated water when more water is needed to reach pressure (pg 19+20, Fig 11, Ref 420)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the high pressure aeroponics nutrient delivery system of Juncal such that it comprises a 
Regarding claim 1.4:
 Juncal teaches claim 1 but doesn’t teach:
utilizing a mechanism for blocking nutrient solution from reaching the aforementioned orifices if the pressure is not high enough to generate mist.
Watson teaches:
utilizing a mechanism for blocking nutrient solution from reaching the aforementioned orifices if the pressure is not high enough to generate mist. (page 14, ln13-17)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the high pressure aeroponics nutrient delivery system of Juncal such that it comprises a blocking mechanism as taught by Watson to halt the distribution of fluid to allow the user to effectively and efficiently make any adjustments without wasting any resources. 
Claim(s) 1.5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juncal in view of Gonyer et al. herein Gonyer (US20140144078A1)
Regarding claim 1.5:
 Juncal teaches claim 1 and further teaches:
further comprising a pressure release valve from the aforementioned loop (Fig 7, Ref 24 +50, para0022+0026)
leading to an unpressurized water line ((Fig 10, Ref 52+72+78, para0022+0026,0027)
However, Juncal is silent as to:
connecting an array of water probes which sense nutrient solution chemistry, such as acidity and total dissolved solids.
Gonyer teaches:
a high pressure aeroponics nutrient delivery system (abstract and figures)
further comprising a pressure release valve (Fig 1, Ref 102, residual fluid flows out of 102, para0038,0046)
leading to an unpressurized water line (Fig 1, Ref 162)
connecting an array of water probes which sense nutrient solution chemistry, such as acidity and total dissolved solids (fig 1, ref 166, para0039)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the high pressure aeroponics nutrient delivery system of Juncal such that it comprises water probes to sense nutrient solution chemistry as taught by Watson to monitor the temperature, pH, electroconductivity, and nutrient levels of the fluid (para0039). 
Claim(s) 1.7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juncal in view of Bhattacharya (US20180242539A1).
Regarding claim 1.7:
 Juncal teaches claim 1 but doesn’t teach:
further comprising means of cooling, heating, and exchanging the air in the root container; especially by means of the climate conditioning apparatus described in claim 2.
Bhattacharya teaches:
a high pressure aeroponics nutrient delivery system (abstract and figures)
further comprising means of cooling, heating, and exchanging the air in the root container; especially by means of the climate conditioning apparatus described in claim 2. ( Fig 1, Ref 60, para0050, 0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the high pressure aeroponics nutrient delivery system of Juncal such that it comprises means of cooling, heating, and exchanging the air in the root container as taught by Bhattacharya to control various parameters of the growth and development of the plant in the growth chamber. (para0056)
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent because they pertain to the nutrient delivery systems of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643